Title: From George Washington to Edmund Randolph, 18 July 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Baltimore [Md.] 18th July 1795
          
          At this place, and in the moment I was about to step into my carriage, I was overtaken by an Express bearing the enclosed dispatches.
          As the application is of an unusual & disagreeable nature; and moreover, is intended, I have no doubt, to place me in an embarrassed situation, from whence an advantage may be taken; I

forward it to you with a request, that you, the other two Secretaries and the Attorney General, will give it due consideration: and if it be proper for me to return an answer, that one may be drawn which will accord with all your ideas (if it can be done) and forwarded to me by Post, that I may transmit it from Mt Vernon.
          In haste
          
            [Go: Washington]
          
        